--------------------------------------------------------------------------------

EXHIBIT 10.4

 
 
 
 
[FORM OF]
CORN PROCUREMENT AND HANDLING AGREEMENT
 
by and between
 
PACIFIC ETHANOL [_________], LLC
 
and
 
PACIFIC AG. PRODUCTS, LLC
 
Dated as of June 29, 2010
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page       Article I DEFINITIONS 1       1.1 Definitions  1 1.2
Interpretation  5      
ARTICLE II AGREEMENT
5       2.1
Agreement
5 2.2
Entire Agreement
5      
ARTICLE III CORN PROCUREMENT
6       3.1
Appointment and Acceptance; Performance of Obligations
6 3.2
Limitations on Authority
6 3.3
Obligations of [Plant Owner]
7 3.4  Transaction Reports  7 3.5  Delivery Point; Operating Protocol;
Nominations; Measurement  7      
ARTICLE IV COMPENSATION AND PAYMENT
8       4.1 Fees and Payments 8 4.2 Overdue Payments; Indemnity Payments 8 4.3 
Billing Dispute 9  4.4  Audit 9      
ARTICLE V TERM
9       5.1
Term
9 5.2
Termination by PAP
10 5.3  Termination by [Plant Owner]  10 5.4  Change of Control  10 5.5 
Replacement  10      
ARTICLE VI INSURANCE
11       6.1
PAP Insurance
11 6.2 
PAP Insurance Premiums and Deductibles
 12      
ARTICLE VII INDEMNIFICATION
12       7.1
[Plant Owner]’s Indemnity
12 7.2 
PAP’s Indemnity
12       ARTICLE VIII LIABILITIES OF THE PARTIES  13       8.1 
No Consequential or Punitive Damages
 13

 
 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IX CONFIDENTIALITY
13    
ARTICLE X FORCE MAJEURE
 13       10.1
Events Constituting Force Majeure
13 10.2
Effect
14 10.3
Limitations
14      
ARTICLE XI DISPUTE RESOLUTION
14       11.1
Attempts to Settle
14 11.2
Resolution by Expert
14 11.3 
Arbitration
15  11.4 
Consequential and Punitive Damages
15 11.5 Finality and Enforcement of Decision  15 11.6  Costs 15 11.7  Continuing
Performance Obligations  15      
ARTICLE XII MISCELLANEOUS PROVISIONS
15       12.1
Assignment
15 12.2
Cooperation in Financing
16 12.3 
Not for Benefit of Third Parties
 16 12.4 
Amendments
 16 12.5 
Survival
 16 12.6 
No Waiver
 16 12.7 
Notices
 16 12.8 
Representations and Warranties
 17 12.9  Counterparts and Execution  19 12.10  Governing Law  19 12.11 
Severability  19 12.12  Successors and Assigns  19 12.13  Captions; Appendices
 19             EXHIBIT      Exhibit A:  Specifications   Exhibit B:  Form of
PEI Guaranty   Exhibit C:  Operating Protocol  

 
 
 
ii

--------------------------------------------------------------------------------

 
                     
This CORN PROCUREMENT AND HANDLING AGREEMENT (this “Agreement”) is made and
entered into as of June 29, 2010 by and between Pacific Ethanol [_________],
LLC, a Delaware limited liability company (“[Plant Owner]”), and Pacific Ag.
Products, LLC, a California limited liability company (“PAP”).  [Plant Owner]
and PAP are each individually referred to herein as a “Party”, and collectively
are referred to herein as the “Parties”.
 
RECITALS
 
A.           PAP provides grain services for denatured fuel ethanol production
facilities owned by subsidiaries of Pacific Ethanol, Inc., a Delaware
corporation (“PEI”).
 
B.           [Plant Owner] owns an approximately [__] million gallons-per-year
denatured fuel ethanol production facility in [_______], [______] (the
“Facility”) and has requested that PAP procure corn for the Facility.
 
C.           PAP desires to provide such procurement and handling services in
accordance with and subject to the terms and conditions of this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the agreements and covenants hereinafter set
forth, and intending to be legally bound, the Parties hereto covenant and agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1   Definitions.  The following terms shall have the meanings set forth below
when used in this Agreement:
 
“Act of Insolvency” means, with respect to any Person, any of the
following:  (a) commencement by such Person of a voluntary proceeding under any
jurisdiction’s bankruptcy, insolvency or reorganization law; (b) the filing of
an involuntary proceeding against such Person under any jurisdiction’s
bankruptcy, insolvency or reorganization law which is not vacated within 60 days
after such filing; (c) the admission by such Person of the material allegations
of any petition filed against it in any proceeding under any jurisdiction’s
bankruptcy, insolvency or reorganization law; (d) the adjudication of such
Person as bankrupt or insolvent or the winding up or dissolution of such Person;
(e) the making by such Person of a general assignment for the benefit of its
creditors (assignments for a solvent financing excluded); (f) such Person fails
or admits in writing its inability to pay its debts generally as they become
due; (g) the appointment of a receiver or an administrator for all or a
substantial portion of such Person’s assets, which receiver or administrator, if
appointed without the consent of such Person, is not discharged within 60 days
after its appointment; or (h) the occurrence of any event analogous to any of
the foregoing with respect to such Person occurring in any jurisdiction.
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” of a specified Person means any corporation, partnership, sole
proprietorship or other Person which directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with the
Person specified. The term “control” means the ownership, either direct or
indirect, of twenty-five percent (25%) or more of the voting securities (or
comparable equity interests) or other ownership interests of a Person, or the
possession, either direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or any other means whatsoever.
 
“Agency Fee” means, as payment for the solicitation, proposal, negotiation and
documentation of Bilateral Transactions, $0.50 per ton of corn delivered to
[Plant Owner] pursuant to Bilateral Transactions.
 
“Agreement” means this Corn Procurement and Handling Agreement, including all
Appendices, as the same may be modified, supplemented or amended from time to
time in accordance with the provisions hereof.
 
“Bilateral Transaction” means, with respect to corn purchased by PAP for
delivery to [Plant Owner], a transaction entered into by PAP with one or more
Third Parties consisting of one or more forward sales of corn.
 
“[Plant Owner]” has the meaning assigned to such term in the Preamble.
 
“[Plant Owner] Indemnified Person” has the meaning assigned to such term in
Section 9.1.
 
“[Plant Owner]’s Parties” means and includes, but is not limited to, employees,
agents, contractors, subcontractors, invitees, and other Persons under [Plant
Owner]’s Control or direction.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Sacramento, California or New York, New York are required or
authorized to be closed.
 
“Change of Control” has the meaning ascribed thereto in the Credit Agreement.
 
“Control” means, when used with respect to any Person, the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership or voting securities, by contract or
otherwise.
 
“Credit Agreement” means the Credit Agreement, dated as of June 25, 2010, by and
among Pacific Ethanol Holding Co. LLC, Pacific Ethanol Madera LLC, [Plant
Owner], Pacific Ethanol Stockton, LLC, and Pacific Ethanol [_______], LLC, as
Borrowers, Pacific Ethanol Holding Co. LLC, as Borrowers’ Agent, WestLB AG, New
York Branch, as the administrative agent and the collateral agent, and the
lenders parties thereto from time to time, as the same may be amended,
supplemented or otherwise modified from time to time.
 
“Dispute” means a dispute, controversy or claim.
 
“Effective Date” means the date of execution of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Environmental Law” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, legally binding directive or requirement, or any
similar form of decision of or determination by, or any interpretation or
administration of any of the foregoing by a Governmental Authority, relating to
the environment, health or safety as affected by the environment or any
Hazardous Materials as now or hereinafter in effect.
 
“Expert” means an expert having sufficient technical expertise to address the
matter subject to a Dispute.
 
“Financing Documents” means any and all loan agreements, credit agreements
(including the Credit Agreement), reimbursement agreements, notes, indentures,
bonds, security agreements, pledge agreements, mortgages, guarantee documents,
intercreditor agreements, subscription agreements, equity contribution
agreements and other agreements and instruments relating to the financing (or
refinancing) of the operation, ownership and maintenance of the Facility.
 
“Financing Parties” means the banks, lenders, noteholders and/or other financial
institutions (or an agent or trustee thereof) party to the Financing Documents.
 
“Force Majeure Event” has the meaning assigned to such term in Section 10.1.
 
“Good Industry Practice” means any of the practices, methods and acts engaged in
or approved by a significant portion of the corn procurement and handling
industry during the relevant time period, or any of the practices, methods and
acts which, in the exercise of reasonable judgment in light of the facts known
at the time the decision was made, could have been expected to accomplish the
desired result at a reasonable cost consistent with good business practices,
reliability, safety and expedition. “Good Industry Practice” is not limited to a
single set of optimum practices, methods or acts to the exclusion of others, but
rather is intended to include acceptable practices, methods or acts generally
accepted in the region.
 
“Governmental Authority” means any United States federal, state, municipal,
local, territorial, or other governmental department, commission, board, bureau,
agency, regulatory authority, instrumentality, judicial or administrative body.
 
“Grain Handling Fee” means, as payment for the Grain Handling Services, $1.50
per ton of corn delivered to the Facility pursuant to Bilateral Transactions.
 
 “Grain Handling Services” means (a) receiving, unloading and conveying corn
into the Storage Silos, (b) in the case of whole corn delivered to [Plant
Owner], processing and hammering such whole corn and (c) conveying corn to the
surge bin at the Facility.
 
“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, and transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls; (b) any chemicals,
materials or substances which are now or hereafter become defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “pollution,” “pollutants,” “regulated
substances,” or works of similar import, under the Environmental Laws, including
but not limited to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous
Material Transportation Act, as amended (49 U.S.C. §1801 et seq.); the Resource
Conservation and Recovery Act, as amended (42 U.S.C. § 6901 et seq.); the Toxic
Substances Control Act, as amended (42 U.S.C. § 7401 et seq.); the Clean Air
Act, as amended (42 U.S.C. § 7401 et seq.); the Federal Water Pollution Control
Act, as amended (33 U.S.C. § 1251 et seq.); or in the regulations promulgated
pursuant to said laws; or (c) any other chemical, material, substance or waste
declared to be hazardous, toxic, or polluting material by any Governmental
Authority, exposure to which is now or hereafter prohibited, limited or
regulated by any Governmental Authority.
 
 
3

--------------------------------------------------------------------------------

 
 
“Late Payment Rate” means a rate of interest per annum equal to the Prime Rate
plus two percent (2%).
 
“Law” means any law (including any Environmental Law), statute, act,
legislation, bill, enactment, policy, treaty, international agreement,
ordinance, judgment, injunction, award, decree, rule, regulation,
interpretation, determination, requirement, writ or order of any Governmental
Authority.
 
“Liabilities” has the meaning assigned to such term in Section 7.1.
 
“Loading/Offloading Facilities” means the rail spurs, barge and/or truck docks
located at the Facility, and all grain and grain products loading and unloading
equipment, including, but not limited to, all conveyors, lifts and elevators
used in connection with movement of grain and grain products in and out of the
Storage Silos.
 
“Monthly Date” means the last Business Day of each calendar month.
 
“NewCo” means New PE Holdco LLC, a Delaware limited liability company and the
indirect owner on the date hereof of all the equity interests in [Plant Owner].
 
“PAP” has the meaning assigned to such term in the Preamble.
 
“PAP Indemnified Person” has the meaning assigned to such term in Section 7.2.
 
“PAP’s Parties” means and includes, but is not limited to, employees, agents,
contractors, subcontractors, invitees, and other Persons under PAP’s Control or
direction.
 
“Party” and “Parties” have the meanings assigned to such terms in the Preamble.
 
“PEI” has the meaning assigned to such term in the Recitals.
 
“Permits” means all permits, authorizations, registrations, consents, approvals,
waivers, exceptions, variances, orders, judgments, written interpretations,
decrees, licenses, exemptions, publications, filings, notices to and
declarations of or with, or required by, any Governmental Authority, or required
by any Law, and shall include all environmental and operating permits and
licenses that are required for the full use, occupancy, zoning and operation of
the Facility.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Person” means any individual, partnership, corporation, association, business,
trust, government or political subdivision thereof, governmental agency or other
entity.
 
“Prime Rate” means the rate per annum listed as the “Prime Rate” in the “Money
Rates” section of the Wall Street Journal from time to time.
 
“Services” has the meaning assigned to such term in Section 2.1.
 
“Storage Silos” means the grain storage silos located at the Facility.
 
“Third Party” means any Person (other than PEI or a subsidiary thereof) that
enters into a Bilateral Transaction with PAP.
 
1.2   Interpretation.  The following interpretations and rules of construction
shall apply to this Agreement: (a) titles and headings are for convenience only
and will not be deemed part of this Agreement for purposes of interpretation;
(b) unless otherwise stated, references in this Agreement to “Sections,”
“Appendices” or “Articles” refer, respectively, to Sections, Appendices or
Articles of this Agreement; (c) “including” means “including, but not limited
to”, and “include” or “includes” means “include, without limitation” or
“includes, without limitation”; (d) ”hereunder”, “herein”, “hereto” and
“hereof’, when used in this Agreement, refer to this Agreement as a whole and
not to a particular Section or clause of this Agreement; (e) in the case of
defined terms, the singular includes the plural and vice versa; (f) unless
otherwise indicated, all accounting terms not specifically defined shall be
construed in accordance with generally accepted accounting practices in the
United States; (g) unless otherwise indicated, each reference to a particular
Law is a reference to such Law as it may be amended, modified, extended,
restated or supplemented from time to time, as well as to any successor Law
thereto; (h) unless otherwise indicated, references to agreements shall be
deemed to include all subsequent amendments, supplements and other modifications
thereto; and (i) unless otherwise indicated, each reference to any Person shall
include such Person’s successors and permitted assigns.
 
ARTICLE II
AGREEMENT
 
2.1   Agreement.  [Plant Owner] has engaged PAP to (i) solicit, negotiate, enter
into and administer, on behalf of [Plant Owner], corn supply arrangements
necessary and sufficient to allow [Plant Owner] to procure corn necessary to
operate the Facility and (ii) provide Grain Handling Services at the Facility as
more specifically described herein (collectively, the “Services”).
 
2.2   Entire Agreement.  This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, negotiations and understandings among the Parties with respect to
such subject matter. Nothing in this Agreement shall be construed as creating a
partnership or joint venture between the Parties.
 
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
CORN PROCUREMENT
 
3.1   Appointment and Acceptance; Performance of Obligations.
 
(a)   Upon the terms and subject to the conditions of this Agreement and in
furtherance of PAP’s obligation to perform the Services, [Plant Owner] hereby
appoints PAP as its agent, with effect from and after the Effective Date, having
such authority as may be necessary for it to perform the Services including the
authority to take actions and execute documents in the name of [Plant Owner],
and PAP accepts such appointment and agrees to perform its duties under this
Agreement. On and after the Effective Date, [Plant Owner] shall have the right
by notice to PAP to revoke or rescind all or any part of the authority granted
to PAP hereunder or otherwise reduce or restrict the scope of the Services.
 
(b)   PAP shall perform Services hereunder in all material respects in
accordance with this Agreement, applicable Laws, applicable Permits and Good
Industry Practice and with the intent to minimize the cost of corn to [Plant
Owner].
 
3.2   Limitations on Authority.
 
(a)   PAP shall solicit, negotiate and administer Bilateral Transactions on
general terms and conditions that have been established pursuant to the
operating protocol established pursuant to Section 3.5(b) and subject to the
limitations contained in this Section 3.2. PAP shall communicate to prospective
corn suppliers that all proposals for Bilateral Transactions are subject to the
conditions set forth in clause (c) below and any other conditions agreed by the
Parties in the operating protocol.
 
(b)   PAP, as agent for [Plant Owner] or otherwise on behalf of [Plant Owner],
shall not and shall cause each of its agents, employees and representatives not
to: (i) enter into, execute, suspend or terminate (or accept any termination
of), (ii) amend, modify or supplement, (iii) give or accept waivers with respect
to or (iv) take any action or omit to take any action with respect to, any
Bilateral Transaction between [Plant Owner] and a Third Party, that would result
in a violation of or a default under any Financing Document, unless the consent
of the necessary Financing Party or Financing Parties, as the case may be, has
theretofore been obtained by [Plant Owner].
 
(c)   Notwithstanding anything to the contrary herein, PAP shall not (i) solicit
or propose any Bilateral Transaction with any Third Party that is the subject of
an Act of Insolvency, (ii) solicit or propose any Bilateral Transaction which
provides for the provision of corn in excess of the amount of corn required by
[Plant Owner] (after giving effect to [Plant Owner]’s existing contractual
obligations and the scheduling provisions set forth in Section 3.5(b) below), or
(iii) enter into Bilateral Transactions in its name.
 
(d)   In the event of a breach or default by a Third Party under any Bilateral
Transaction, PAP shall promptly notify [Plant Owner] of any such breach and
default and provide [Plant Owner] from time to time with reasonably detailed
information in respect of the same (including copies of all written
communications in respect thereof). In the event of any such breach or default,
PAP shall use commercially reasonable efforts to procure replacement corn.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)   [Plant Owner] and PAP expressly acknowledge and agree that: (i) this
Agreement does not convey ownership or control over all or any part of the
Facility from [Plant Owner] to PAP; and (ii) [Plant Owner] retains ultimate
decision-making authority relating to the operation of the Facility, which
authority may be exercised by [Plant Owner] in its discretion, provided that,
except as otherwise specifically instructed by written direction from [Plant
Owner] to PAP, PAP shall exercise its authority and fulfill its responsibility
to perform the Services.
 
3.3   Obligations of [Plant Owner].  [Plant Owner] shall provide PAP with all
information reasonably requested by PAP, and [Plant Owner] shall assist PAP as
reasonably requested in connection with the Services provided hereunder. At the
request of [Plant Owner], PAP will cause PEI to execute and deliver and maintain
in full force and effect a guaranty in the form of Exhibit B hereto.
 
3.4   Transaction Reports.  Within 30 days after each Monthly Date occurring
after the Effective Date, PAP shall deliver to [Plant Owner] a written summary
of the Bilateral Transactions which were entered into or performed, in whole or
in part, during the month ending on such Monthly Date.
 
3.5   Delivery Point; Operating Protocol; Nominations; Measurement.
 
(a)   PAP shall arrange for corn purchased pursuant to Bilateral Transactions to
be delivered to [Plant Owner] at the truck, barge and/or rail receiving basin at
the Facility specified  in the operating protocol described in Section 3.5(b).
 
(b)   PAP and [Plant Owner] shall use the agreed operating protocol with respect
to the mechanics, timing and process for (i) determining how much corn is
required to be purchased on any particular day from Third Parties, (ii)
guidelines for the transmittal of solicitations or proposal of Bilateral
Transactions and [Plant Owner]’s response to such solicitation or proposal,
(iii) [Plant Owner] to communicate to PAP its corn requirements on a monthly,
weekly and daily basis, (iv) determining the quantity of corn to be stored in
the Storage Silos, and (v) administering the corn purchases contemplated by this
Agreement. By mutual agreement, such operating protocol shall be updated from
time to time thereafter. A copy of such protocol is attached hereto as Exhibit
C.
 
(c)   All corn supplied under this Agreement shall conform to the minimum
specifications set forth on Exhibit A hereto. Notwithstanding anything to the
contrary herein, if PAP supplies the Facility with corn that fails to meet the
minimum specifications set forth on Exhibit A and such failure was not caused by
PAP, such failure will not be a breach of this Agreement provided that (x) PAP
shall pursue any and all damages, price reductions and price refunds from the
applicable Third Party with respect to any such failure and pass on such
damages, price reductions and price refunds to [Plant Owner], (y) in the event
of any such failure, PAP shall use commercially reasonable efforts to procure
replacement corn and (z) in any event, PAP will not enter into any Bilateral
Transactions which provide for a baseline corn quality that is materially worse
than the minimum specifications set forth on Exhibit A.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(d)   On or before the date that is fifteen days prior to the end of a calendar
month, [Plant Owner] shall provide PAP with a forecast of its projected monthly
corn requirements for the following month.
 
(e)   PAP agrees to use its commercially reasonable efforts to procure corn
according to “first official grades” performed at time of loading, and PAP shall
use its commercially reasonable efforts to ensure that the corn conforms to the
standards of #2 Yellow Corn, as determined by the National Grain & Feed
Association. PAP shall have the right to collect samples of each shipment of
corn delivered to [Plant Owner] under Bilateral Transactions at the point of
unloading. [Plant Owner] shall have the right, upon reasonable notice and at
reasonable times and at its expense, to request copies of the “first official
grades” documentation that accompanies every shipment to confirm that the corn
delivered to it under Bilateral Transactions meets the requirements of such
Bilateral Transactions and the requirements of Section 3.5(b).
 
ARTICLE IV
COMPENSATION AND PAYMENT
 
As compensation to PAP for the performance of its services hereunder, [Plant
Owner] shall pay PAP, in the manner and at the times specified in this Article
IV, the Agency Fee and the Grain Handling Fee, all as further described herein.
 
4.1   Fees and Payments.
 
(a)   Following the last Business Day of each calendar month (each calendar
month being referred to herein as a “Payment Period”) and within 15 days
following receipt of an invoice from PAP in respect of such Payment Period,
[Plant Owner] shall pay to PAP an amount equal to the Agency Fee and the Grain
Handling Fee for such Payment Period; provided, however, that [Plant Owner]
shall not be required to make payments to PAP in respect of any Bilateral
Transactions for which [Plant Owner] has not received corn from the
corresponding Third Party. In connection with each such invoice, PAP shall
deliver to [Plant Owner] a statement detailing its calculations of the
applicable Agency Fee and the applicable Grain Handling Fee.
 
(b)   If PAP defaults in its obligation to provide Services in accordance with
the terms of this Agreement, then [Plant Owner] shall be entitled to set-off and
deduct from current and/or future payments owed to PAP by [Plant Owner] an
amount equal to the amount of any damage payments owed by PAP to [Plant Owner]
as a result of PAP’s failure to perform hereunder.
 
4.2   Overdue Payments; Indemnity Payments.
 
(a)   If any Party shall fail to make any payment when due hereunder, such
overdue payment shall accrue interest at the Late Payment Rate from the date
originally due until the date paid.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(b)   Any indemnification payments received by PAP from a Third Party in respect
of a Bilateral Transaction shall be paid to [Plant Owner] on or before the next
payment date as determined in accordance with Section 4.1.
 
4.3   Billing Dispute.  If [Plant Owner] or PAP, in good faith, disputes the
amount of any payment received by it or to be paid by it or set-off pursuant to
Section 4.1 above, the disputing Party shall immediately notify the other Party
of the basis for the dispute. The Parties will then meet and use their best
efforts to resolve any such dispute. If any amount is ultimately determined to
be due to or permitted to be set-off by [Plant Owner] or PAP (as the case may
be), to the extent not previously paid or set-off, (a) PAP shall pay such amount
to [Plant Owner] within five Business Days of such determination or (b) PAP may
then set-off such amount (as the case may be).
 
4.4   Audit.  Notwithstanding the payment of any amount pursuant to this
Article IV, [Plant Owner] shall remain entitled (upon reasonable prior notice,
at reasonable times and at PAP’s corporate offices) and the administrative agent
under the Credit Agreement (and its consultants, as directed by the
administrative agent) shall be entitled (upon reasonable prior notice, not more
than once per calendar quarter and at PAP’s corporate offices) to conduct a
subsequent audit and review of (a) all Bilateral Transactions and related
records to verify the amount of gross payments and damage payments and (b) the
determination and calculation of the Agency Fee and the Grain Handling Fee, in
each case for a period of two years from and after the end of the applicable
Payment Period. If, pursuant to such audit and review, it is determined that any
amount previously paid by [Plant Owner] to PAP was in excess of the amounts
which should have been paid to PAP, [Plant Owner] shall advise PAP indicating
such amount and reason the amount should not have been paid by [Plant Owner]
and, subject to the next two sentences, PAP shall pay such amount to [Plant
Owner] within five Business Days of such request along with interest accrued at
the Late Payment Rate from the date originally paid until the date repaid to
[Plant Owner]. If the Parties do not agree with respect to any item so noted,
the Parties will then meet and use their best efforts to resolve the dispute. If
the Parties are not able to resolve issues raised by such an audit and review,
any disputed items will be resolved in accordance with the provisions of Article
XI.
 
ARTICLE V
TERM
 
5.1   Term.  This Agreement shall be effective on the date hereof and, unless
earlier terminated in accordance with its terms, shall continue in effect until
and including the twelve-month anniversary of the date of this Agreement;
provided, that [Plant Owner] may extend this Agreement for additional
twelve-month periods, in each case by written notice to PAP delivered not less
than 90 days prior to the end of the original or renewal term.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
5.2   Termination by PAP.  PAP may terminate this Agreement by written notice to
[Plant Owner], upon the occurrence of any of the following events, provided,
that no such notice shall be required for a termination pursuant to clause (c)
of this Section 5.2:
 
(a)   the failure by [Plant Owner] to make any payment, deposit or transfer
required hereunder within 30 days after the date such payment, deposit or
transfer is required to be made;
 
(b)   the failure of any statement, representation or warranty made by [Plant
Owner] in this Agreement to have been correct in any material respect when made
if such failure could reasonably be expected to have a material adverse effect
on [Plant Owner]’s ability to perform its obligations under this Agreement;
 
(c)   the occurrence of an Act of Insolvency with respect to [Plant Owner]; or
 
(d)   the failure of [Plant Owner] to perform any of its material obligations
under this Agreement and such failure continues for 30 days after receipt of
written notice from PAP of such failure; provided, that such 30-day period shall
be extended for up to an aggregate of 90 days so long as [Plant Owner] is
diligently attempting to cure such failure.
 
5.3   Termination by [Plant Owner].  [Plant Owner] may terminate this Agreement
by written notice to PAP, upon the occurrence of any of the following events,
provided, that no such notice shall be required for a termination pursuant to
clause (c) of this Section 5.3:
 
(a)   the failure by PAP to make any payment, deposit or transfer required
hereunder within 30 days after the date such payment, deposit or transfer is
required to be made;
 
(b)   the failure of any statement, representation or warranty made by PAP in
this Agreement to have been correct in any material respect when made if such
failure could reasonably be expected to have a material adverse effect on PAP’s
ability to perform its obligations under this Agreement;
 
(c)   the occurrence of an Act of Insolvency with respect to PAP; or
 
(d)   the failure of PAP to perform any of its material obligations under this
Agreement and such failure continues for 30 days after receipt of written notice
from [Plant Owner] of such failure; provided, that such 30-day period shall be
extended for up to an aggregate of 90 days so long as PAP is diligently
attempting to cure such failure.
 
5.4   Change of Control.  This Agreement shall terminate 45 days after the
occurrence of (i) any Change of Control with respect to [Plant Owner] or any
transfer, assignment, sale or other disposition of more than a majority of the
membership interests in PAP to any Person that is not an Affiliate of PEI or
(ii) any transfer, assignment, sale or other disposition of all or substantially
all of the assets comprising the Facility, in each case unless the Parties
mutually agree to the contrary.
 
 
 
10

--------------------------------------------------------------------------------

 
 
5.5   Replacement.  Notwithstanding any other provision of this Agreement,
during the continuance of any default by PAP that would allow [Plant Owner] to
terminate this Agreement pursuant to Section 5.3 or during the 30-day cure
period provided in Section 5.3(d) (notwithstanding such cure period) if PAP
fails to procure corn necessary to operate the Facility or during the
continuance of any Force Majeure Event (including the effects thereof) that
renders PAP unable to perform its obligations under this Agreement, then [Plant
Owner] shall have the right to engage any other Person to provide the Services
and PAP shall not be entitled to any compensation (including any Agency Fee or
any Grain Handling Fee) with respect to any replacement services provided by
such other Person.
 
ARTICLE VI
INSURANCE
 
6.1   PAP Insurance.  Without limiting any of the other obligations or
liabilities of PAP under this Agreement, PAP shall at all times carry and
maintain or cause to be carried and maintained, the minimum insurance coverage
set forth in this Section:
 
(a)   PAP shall maintain or cause to be maintained (i) Workers’ Compensation
insurance in compliance with the workers’ compensation laws of the states in
which PAP provides Services as extended by the Broad Form All States
Endorsements, the United States Longshoreman’s and Harbor Workers’ Coverage
Endorsements on an if-any-exposure basis and the Voluntary Compensation Coverage
Endorsement, and (ii) Employer’s Liability (including Occupational Disease)
coverage with limits of not less than $1,000,000, which shall cover all of PAP’s
employees engaged in providing services hereunder.
 
(b)   PAP shall maintain or cause to be maintained automobile liability
insurance for owned (if any), non-owned and hired vehicles with combined single
limits for bodily injury/property damage not less than $1,000,000 per occurrence
and containing appropriate no-fault insurance provisions wherever applicable.
 
(c)   PAP will maintain or cause to be maintained commercial general liability
insurance with a limit for bodily injury/property damage of not less than
$1,000,000 per occurrence and $2,000,000 in the annual aggregate. Such coverage
shall include premises/operations, explosion, collapse and underground property
damage, broad form contractual, independent contractors, products/completed
operations (including operator errors  and omissions), broad form property
damage, personal injury and incidental professional liability (if not covered
under product/completed operations and if commercially available).
 
(d)   PAP shall maintain or cause to be maintained umbrella liability insurance
providing coverage limits in excess of those set forth in Section (a), (b) and
(c) above. The limits of this umbrella coverage shall not be less than
$10,000,000 per occurrence and in the annual aggregate.
 
(e)   PAP shall maintain or cause to be maintained pollution legal liability for
sudden and accidental pollution for physical damage and bodily injury to third
parties in an amount of $3,000,000 per occurrence and in the annual aggregate.
 
 
11

--------------------------------------------------------------------------------

 
 
The terms and conditions of all insurance policies (including the amount, scope
of coverage, deductibles, and self-insured retentions) shall be acceptable in
all respects as of the Effective Date. All insurance carried pursuant to this
Section shall conform to the relevant provisions of this Agreement and be with
insurance companies which are rated “A-, X” or better by Best’s Insurance Guide
and Key Ratings, or other insurance companies of recognized responsibility
satisfactory to [Plant Owner]. [Plant Owner] shall be furnished with
satisfactory evidence that the foregoing insurance is in effect and [Plant
Owner] shall be notified 30 calendar days prior to the cancellation or material
change of any such coverage. Coverage for the insurance under Section (c) and
(d) above shall be written on a claims made basis provided that if the policy is
not renewed, PAP shall obtain for the benefit of [Plant Owner] an extended
reporting period coverage or “tail” of at least three years past the final day
of coverage of such policy. PAP shall provide [Plant Owner] with evidence that
such extended reporting period coverage or “tail” has been obtained. PAP agrees
to ensure that the insurance policies outlined in this Section require the
insurer to waive subrogation against [Plant Owner], the Financing Parties and
their respective Affiliates together with their respective officers, directors,
Affiliates and employees and all such Persons shall be an additional insured as
their interests may appear with respect to all policies procured by PAP.
 
6.2   PAP Insurance Premiums and Deductibles.  All premiums for insurance
coverage procured by PAP pursuant to Section 6.1 shall be reimbursed by [Plant
Owner] upon demand. PAP shall be liable for the payment of all deductibles on
insurance policies obtained pursuant to Section 6.1, which amounts shall not be
reimbursed by [Plant Owner], provided that, to the extent that a claim under a
policy described in Section 6.1 is attributable to [Plant Owner]’s (including
its employees’ or agents’) gross negligence or willful misconduct, [Plant Owner]
shall be liable for the entire amount of such deductible. In no event shall any
premiums, deductibles or any losses in excess of insurance coverage be a
reimbursable cost hereunder.
 
ARTICLE VII
INDEMNIFICATION
 
7.1   [Plant Owner]’s Indemnity.  [Plant Owner] shall defend, indemnify and hold
harmless PAP and its Affiliates (and each officer, director, employee,
shareholder, partner, member or agent of PAP and its Affiliates) (each, a
“[Plant Owner] Indemnified Person”) from and against any and all third party
claims, actions, damages, expenses (including reasonable and documented
attorneys’ fees and expenses), losses, settlements or liabilities (collectively,
“Liabilities”) incurred or asserted against any [Plant Owner] Indemnified Person
(a) as a result of any failure on the part of [Plant Owner] to perform [Plant
Owner]’ s obligations under this Agreement, or (b) arising out of or in any way
connected with the grossly negligent acts or omissions of [Plant Owner] or its
Affiliates.
 
7.2   PAP’s Indemnity.  PAP shall defend, indemnify and hold harmless [Plant
Owner] and its Affiliates (and each officer, director, employee, shareholder,
partner, member or agent of [Plant Owner] and their Affiliates) (each, a “PAP
Indemnified Person”) from and against any and all third party Liabilities
incurred or asserted against any PAP Indemnified Person (a) as a result of any
failure on the part of PAP to perform its obligations under this Agreement, or
(b) arising out of or in any way connected with the grossly negligent acts or
omissions of PAP or its Affiliates.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
LIABILITIES OF THE PARTIES
 
8.1   No Consequential or Punitive Damages.  In no event shall either Party be
liable to any other Party by way of indemnity or by reason of any breach of
contract or of statutory duty or by reason of tort (including negligence or
strict liability) or otherwise for any loss of profits, loss of revenue, loss of
use, loss of production, loss of contracts or for any incidental, indirect,
special or consequential or punitive damages of any other kind or nature
whatsoever that may be suffered by such other Party, including any losses for
which such other Party has insurance to the extent proceeds of insurance have
been recovered for such losses.
 
ARTICLE IX
CONFIDENTIALITY
 
Each Party and its Affiliates will treat as confidential the data and
information (including, but not limited to data and information relating to this
Agreement and other operating data and information) in their possession
regarding the Facility, the other Party or any Affiliate of any other Party,
unless: (a) the applicable other Party agrees in writing to the release of such
data or information; (b) such data or information becomes publicly available
other than through the wrongful actions of the disclosing Party or the
disclosing Party’s Affiliate; (c) such data or information was in the possession
of the receiving Party or the receiving Party’s Affiliate prior to receipt
thereof from the disclosing Party with no corresponding confidentiality
obligation; or (d) such data or information is required by Law to be disclosed.
Notwithstanding the generality of the foregoing, any Party may disclose data and
information to (i) the officers, directors, managers, partners, members,
employees and Affiliates of such Party, (ii) any successors in interest and
permitted assigns of such Party, (iii) any actual or potential Financing Parties
or actual or potential lenders to PEI or any subsidiary thereof, and (iv) any
potential equity investors in PEI or acquirer of all or any of the equity
interests in NewCo or any subsidiary thereof; provided, that any Person who
receives confidential data and information pursuant to an exception contained in
clauses (ii)-(iv) of this Article agrees to similar confidentiality provisions.
 
ARTICLE X
FORCE MAJEURE
 
10.1   Events Constituting Force Majeure.  As used herein, “Force Majeure Event”
means any cause(s) which render(s) a Party wholly or partly unable to perform
its obligations under this Agreement (other than obligations to make payments
when due), and which are neither reasonably within the control of such Party nor
the result of the fault or negligence of such Party, and which occur despite all
reasonable attempts to avoid, mitigate or remedy, and shall include acts of God,
war, riots, civil insurrections, cyclones, hurricanes, floods, fires,
explosions, earthquakes, lightning, storms, chemical contamination, epidemics or
plagues, acts or campaigns of terrorism or sabotage, blockades, embargoes,
accidents or interruptions to transportation not caused by PAP, trade
restrictions, acts of any Governmental Authority after the date of this
Agreement, strikes and other labor difficulties (other than with respect to its
own employees) not caused by PAP, mechanical breakdowns, and other events or
circumstances beyond the reasonable control of such Party.
 
 
 
13

--------------------------------------------------------------------------------

 
 
10.2   Effect.  A Party claiming relief as a result of a Force Majeure Event
shall give the other Party written notice within five Business Days of becoming
aware of the occurrence of the Force Majeure Event, or as soon thereafter as
practicable, describing the particulars of the Force Majeure Event, and will use
reasonable efforts to remedy its inability to perform as soon as possible. If
the Force Majeure Event (including the effects thereof) continues for fifteen
consecutive days, the affected Party shall report to the other Party the status
of its efforts to resume performance and the estimated date thereof.  If the
Force Majeure Event (including the effects thereof) continues for 180
consecutive days, either Party may terminate this Agreement for convenience. If
the affected Party was not able to resume performance prior to or at the time of
the report to the other Party of the onset of the Force Majeure Event, then it
will report in writing to the other Party when it is again able to perform. If a
Party fails to give timely notice, the excuse for its non-performance shall not
begin until notice is given.
 
10.3   Limitations.  Any obligation(s) of a Party (other than an obligation to
make payments when due) may be temporarily suspended during any period such
Party is unable to perform such obligation(s) by reason of the occurrence of a
Force Majeure Event, but only to the extent of such inability to perform,
provided, that:
 
(a)   the suspension of performance is of no greater scope and of no longer
duration than is reasonably required by the Force Majeure Event; and
 
(b)   the Party claiming the occurrence of the Force Majeure Event bears the
burden of proof.
 
ARTICLE XI
DISPUTE RESOLUTION
 
11.1   Attempts to Settle.  In the event that a Dispute between the Parties
arises under, out of or in relation to, this Agreement, the Parties shall
attempt in good faith to settle such Dispute by mutual discussions within
fifteen Business Days after the date that an aggrieved Party gives written
notice of the Dispute to the other Party. In the event that a Dispute is not
resolved by discussion in accordance with the preceding sentence within the time
period set forth therein, the Parties shall refer the Dispute to their
respective senior officers for further consideration and attempted resolution
within fifteen Business Days after the Dispute has been referred to such
individuals (or such longer period as the Parties may agree).
 
11.2   Resolution by Expert.  If the Parties shall have failed to resolve the
Dispute within fifteen Business Days after the date that the Parties referred
the Dispute to their senior officers, then, provided the Parties shall so agree,
the Dispute may be submitted for resolution by an Expert, such Expert to be
appointed by the mutual agreement of the Parties. Proceedings before an Expert
shall be held in Sacramento, California (or any other location agreed to by the
Parties). The Expert shall apply to such proceedings the substantive law of the
State of New York in effect at the time of such proceedings. The decision of the
Expert shall be final and binding upon the Parties. In the event that (a) the
Parties cannot agree on the appointment of an Expert within ten Business Days
after the date that the Parties agreed to submit the Dispute for resolution by
the Expert or (b) the Expert fails to resolve such Dispute within 60 days after
the Parties have submitted such Dispute to the Expert, then any Party may file a
demand for arbitration in writing in accordance with Section 11.3.
 
 
14

--------------------------------------------------------------------------------

 
 
11.3   Arbitration.  Any Dispute that has not been resolved following the
procedures set forth in Section 11.1 or 11.2 shall be settled by binding
arbitration in Sacramento, California (or any other location agreed to by the
Parties) before a panel of three arbitrators. Such arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association as in effect on the date of execution of this Agreement.
Such arbitration shall be governed by the laws of the State of New York. If
arbitration proceedings have been initiated pursuant to this Section 11.3 and
raise issues of fact or law which, in whole or in part, are substantially the
same as issues of fact or law already pending in arbitration proceedings
involving the applicable Parties, such issues shall be consolidated with the
issues in the ongoing proceedings. THE PARTIES HEREBY AGREE THAT THE PROCEDURES
SET FORTH IN THIS SECTION 11.3 SHALL BE THE EXCLUSIVE DISPUTE RESOLUTION
PROCEDURES APPLICABLE TO ANY DISPUTE, CONTROVERSY OR CLAIM UNDER THIS AGREEMENT
AND, EXCEPT AS SET FORTH IN SECTION 11.5, THE PARTIES HEREBY WAIVE ALL RIGHTS TO
A COURT TRIAL OR TRIAL BY JURY WITH RESPECT TO ANY DISPUTE, CONTROVERSY OR CLAIM
UNDER THIS AGREEMENT.
 
11.4   Consequential and Punitive Damages.  Awards of Experts and arbitral
panels shall be subject to the provisions of Article VIII.
 
11.5   Finality and Enforcement of Decision.  Any decision or award of an Expert
or a majority of an arbitral panel, as applicable, shall be final and binding
upon the Parties. Each of the Parties agrees that the arbitral award may be
enforced against it or its assets wherever they may be found and that a judgment
upon the arbitral award may be entered in any court having jurisdiction thereof.
 
11.6   Costs.  The costs of submitting a Dispute to an Expert shall be shared
equally among the Parties, unless the arbitral panel or the Expert determines
otherwise. The costs of arbitration shall be paid in accordance with the
decision of the arbitral panel pursuant to the Commercial Arbitration Rules of
the American Arbitration Association as in effect on the date of execution of
this Agreement.
 
11.7   Continuing Performance Obligations.  While a Dispute is pending, each
Party shall continue to perform its obligations under this Agreement, unless
such Party is otherwise entitled to suspend its performance hereunder or
terminate this Agreement in accordance with the terms hereof.
 
ARTICLE XII
MISCELLANEOUS PROVISIONS
 
12.1   Assignment.  No Party shall assign this Agreement or any of its rights or
obligations hereunder without first obtaining the prior written consent of (a)
in the case of [Plant Owner], PAP, or (b) in the case of PAP, [Plant Owner],
provided, that either Party shall be entitled to assign its rights hereunder (as
collateral security or otherwise) for financing purposes (including a collateral
assignment by [Plant Owner] to any Financing Parties) without the consent of the
other Party.
 
 
 
15

--------------------------------------------------------------------------------

 
 
12.2   Cooperation in Financing.  PAP shall use its reasonable efforts to
execute, acknowledge and deliver any and all further documents and instruments,
and to take any other actions, which may be necessary to satisfy the reasonable
requests of any Financing Party or prospective Financing Party in connection
with the financing of the Facility.
 
12.3   Not for Benefit of Third Parties.  Except as otherwise expressly provided
in this Agreement, each and every provision hereof is for the exclusive benefit
of the Parties hereto and is not for the benefit of any third party.
 
12.4   Amendments.  No Party hereto shall be bound by any termination,
amendment, supplement, waiver or modification of any term hereof unless such
Party shall have consented thereto in writing.
 
12.5   Survival.  Cancellation, expiration or earlier termination of this
Agreement shall not relieve the Parties of obligations that by their nature
should survive such cancellation, expiration or termination, including remedies,
limitations on liability, promises of payment, indemnity and confidentiality.
Without limiting the generality of the foregoing, the following provisions of
this Agreement shall survive: Articles IV, VII, VIII, IX, XI and XII.
 
12.6   No Waiver.  No delay or failure on the part of any Party in exercising
any rights hereunder, and no partial or single exercise thereof, shall
constitute a waiver of such rights or of any other rights hereunder.
 
12.7   Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and shall be deemed sufficiently given
(a) upon delivery, if delivered personally, (b) the day the notice is received,
if it is delivered by overnight courier or certified or registered mail, postage
prepaid, or (c) upon the effective receipt of electronic transmission,
facsimile, telex or telegram (with effective receipt being deemed to occur upon
the sender’s receipt of confirmation of successful transmission of such notice
or communication), to the addresses set forth below or such other address as the
addressee may have specified in a notice duly given to sender as provided
herein:
 
If to PAP:
 
Pacific Ag. Products, LLC
31375 Great Western Dr.
Windsor, CO 80550
 
 
 
16

--------------------------------------------------------------------------------

 
 
with a copy to:


Pacific Ag. Products, LLC
c/o Pacific Ethanol, Inc.
400 Capitol Mall
Suite 2060
Sacramento, California  95814
Attention:         Neil Koehler
Telephone:       (530) 750-3017
Facsimile:          (530) 309-4172
 
If to [Plant Owner]:
 
Pacific Ethanol [_________], LLC
c/o JT Miller Group LLC
777 Campus Commons Road # 200
Sacramento, California, 95825
Attention:         John Miller
Telephone:       (916) 565-7422
Facsimile:          (916) 565-7423


with a copy, so long as PEI is the “Manager” under the “Asset Management
Agreement” as defined in the Credit Agreement, to:


Pacific Ethanol, Inc.
400 Capitol Mall, Suite 2060
Sacramento, CA 95814
Attention: General Counsel
Facsimile:                      (916) 446-3936


12.8     Representations and Warranties.
 
12.8.1  PAP’s Representations and Warranties.  PAP represents and warrants to
[Plant Owner], as of the date hereof, as follows:
 
12.8.1.1   Due Formation.  PAP (a) is a limited liability company duly formed
and validly existing under the laws of the State of California, (b) has the
requisite power and authority to own its properties and carryon its business as
now being conducted and currently proposed to be conducted and to execute,
deliver and perform its obligations under this Agreement, and (c) is qualified
to do business in the State of Oregon and in every other jurisdiction in which
failure so to qualify could be reasonably be expected to have a material adverse
effect on PAP’s ability to perform its obligations hereunder.
 
12.8.1.2   Authorization; Enforceability.  PAP has taken all action necessary to
authorize it to execute, deliver and perform its obligations under this
Agreement. This Agreement constitutes a legal, valid and binding obligation of
PAP enforceable in accordance with its terms, subject to bankruptcy,
reorganization, moratorium or other similar laws affecting the enforcement of
the rights of creditors generally and subject to general principles of equity.
 
12.8.1.3   No Conflict.  The execution, delivery and performance by PAP of this
Agreement does not and will not (a) violate any Law applicable to PAP, (b)
result in any breach of PAP’s constituent documents or (c) conflict with,
violate or result in a breach of or constitute a default under any agreement or
instrument to which PAP or any of its properties or assets is bound or result in
the imposition or creation of any lien or security interest in or with respect
to any of PAP’s property or assets, other than in each case any such violations,
conflicts, breaches or impositions which could not be reasonably be expected to
have a material adverse effect on PAP’s ability to perform its obligations
hereunder.
 
 
17

--------------------------------------------------------------------------------

 
 
12.8.1.4   No Authorization.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority (other than those
which have been obtained) is required for the due execution, delivery and
performance by PAP of this Agreement, other than any such authorizations,
approvals or actions the failure of which to obtain could not be reasonably be
expected to have a material adverse effect on PAP’s ability to perform its
obligations hereunder.
 
12.8.1.5   Litigation.  PAP is not a party to any legal, administrative,
arbitration or other proceeding, and, to PAP’s knowledge, no such proceeding is
threatened, which could be reasonably be expected to have a material adverse
effect on PAP’s ability to perform its obligations hereunder.
 
12.8.2  [Plant Owner]’s Representations and Warranties.  [Plant Owner]
represents and warrants to PAP, as of the date hereof, as follows:
 
12.8.2.1   Due Formation.  [Plant Owner] (a) is a limited liability company duly
formed and validly existing under the laws of the State of Delaware, (b) has the
requisite power and authority to own its properties and carry on its business as
now being conducted and currently proposed to be conducted and to execute,
deliver and perform its obligations under this Agreement, and (c) is qualified
to do business in the State of [______] and in every other jurisdiction in which
failure so to qualify could be reasonably be expected to have a material adverse
effect on [Plant Owner]’s ability to perform its obligations hereunder.
 
12.8.2.2   Authorization; Enforceability.  [Plant Owner] has taken all action
necessary to authorize it to execute, deliver and perform its obligations under
this Agreement. This Agreement constitutes a legal, valid and binding obligation
of [Plant Owner] enforceable in accordance with its terms, subject to
bankruptcy, reorganization, moratorium or other similar laws affecting the
enforcement of the rights of creditors generally and subject to general
principles of equity.
 
12.8.2.3   No Conflict.  The execution, delivery and performance by [Plant
Owner] of this Agreement does not and will not (a) violate any Law applicable to
[Plant Owner], (b) result in any breach of [Plant Owner]’ s constituent
documents or (c) conflict with, violate or result in a breach of or constitute a
default under any agreement or instrument to which [Plant Owner] or any of its
properties or assets is bound or result in the imposition or creation of any
lien or security interest in or with respect to any of [Plant Owner]’s property
or assets, other than in each case any such violations, conflicts, breaches or
impositions which could not be reasonably be expected to have a material adverse
effect on [Plant Owner]’s ability to perform its obligations hereunder.
 
12.8.2.4   No Authorization.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority (other than those
which have been obtained) is required for the due execution, delivery and
performance by [Plant Owner] of this Agreement, other than any such
authorizations, approvals or actions the failure of which to obtain could not be
reasonably be expected to have a material adverse effect on [Plant Owner]’s
ability to perform its obligations hereunder.
 
 
 
18

--------------------------------------------------------------------------------

 
 
12.8.2.5   Litigation.  [Plant Owner] is not a party to any legal,
administrative, arbitration or other proceeding, and, to [Plant Owner]’s
knowledge, no such proceeding is threatened, which could be reasonably be
expected to have a material adverse effect on [Plant Owner]’s ability to perform
its obligations hereunder.
 
12.9     Counterparts and Execution.  This Agreement may be executed in any
number of counterparts and each such counterpart shall be deemed to be an
original instrument, but all such counterparts together shall constitute one and
the same agreement.
 
12.10   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of laws thereof.
 
12.11   Severability.  In the event anyone or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. The
Parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic and
practical effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
12.12   Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.
 
12.13   Captions; Appendices.  Titles or captions of sections contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend, describe or otherwise affect the scope of meaning
of this Agreement or the intent of any provision hereof.  All appendices
attached hereto shall be considered a part hereof as though fully set forth
herein.
 
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Corn Procurement and Handling Agreement has been duly
executed by the Parties hereto as of the date first written above.
 

  PACIFIC ETHANOL [__________], LLC          
By:  _______________________________      Name:   Title:           PACIFIC AG.
PRODUCTS, LLC           By:  /s/ Neil Koehler               Name: Neil Koehler  
Title: CEO

 
 
 
 
 
 
 
[Signature Page to Corn Procurement Agreement – Boardman]
 
 
20

--------------------------------------------------------------------------------